Citation Nr: 1204707	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-31 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.  He died in May 2008.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The appellant testified at a hearing before the Board in March 2011.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.

This case was previously before the Board in May 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2008; the death certificate lists the immediate cause of death as acute pulmonary embolism, due to end stage renal disease, diabetes mellitus, and hypertension.

2.  At the time of his death, service connection was in effect for post-operative laparotomy, scars of the right and left rectus, and for residuals of a fractured left wrist; a combined disability evaluation of 20 percent was assigned.

3.  The competent evidence does not establish that service-connected disability was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in August 2008, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the appellant's claim, and the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  In addition, this letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment and examination.  Additionally, the claims file contains the appellant's own statements in support of her claim.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim. 

The record reflects that the an opinion has been provided by VA in connection with her claim.  The Board has reviewed the report, and finds that it is adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury that primarily caused death.  See 38 C.F.R. § 3.312(c)(3).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(4).

Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  Service connection was in effect at the time of the Veteran's death for laparotomy, post operative scars and scars right and left rectus, as well as residuals of a fractured left wrist.  The Veteran's death certificate indicates that the immediate cause of death was acute pulmonary embolism, with underlying causes of end stage renal disease, diabetes mellitus, and hypertension.  Other significant conditions contributing to death was shrapnel injury suffered during World War II.  

The Board notes that the Veteran was stabbed in the abdomen with a knife by another soldier during service.  

April 2008 VA examination reports indicate that the Veteran's renal disease is unrelated to the Veteran's in-service stabbing or otherwise secondary to his service-connected post-operative laparotomy, as there was no kidney involvement in the stabbing or surgical treatment.  

A letter from Dr. A.M.D. dated in January 2011 reflects that Dr. A.M.D. treated the Veteran for over a decade.  Dr. A.M.D. opined that the injuries the Veteran suffered when attacked by a fellow soldier most likely contributed to his several morbidities and significant debility later on in life, including end stage renal disease as well as several abdominal conditions.  

At the March 2011 Board hearing, the appellant testified that the Veteran received treatment from Dr. C in 2003 or 2004.  She stated that the Veteran was also treated by Dr. A.M.D. and Dr. L.  The appellant was contacted in an effort to obtain these records, but no additional records were made available.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In July 2011, the RO obtained a VA medical opinion regarding the appellant's claim.  According to that report, the VA examiner found that the Veteran's service-connected disabilities were less than likely to have contributed substantially or materially to the Veteran's death.  The examiner indicated that, following a review of all of the medical evidence, it was clear that none of the conditions listed on the Veteran's death certificate were caused by the post-operative laparotomy scars or residuals of a left wrist fracture.  The VA examiner also found that the 1944 stabbing, which necessitated the Veteran's laparotomy, was not causally related to the Veteran's death.

Based on the relevant evidence of record, the Board finds that there is a  preponderance of evidence against the claim for service connection for the cause of the Veteran's death.  There is no evidence that the Veteran was treated for a pulmonary embolism, renal disease, diabetes mellitus and/or hypertension during his service or within one year of his discharge from service.  See 38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  

Furthermore, the medical evidence of record indicates that the Veteran's renal disease, diabetes mellitus, and hypertension were first manifested many years after his service in the military ended.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology after service).  In this regard, the Board points out that the earliest evidence of record demonstrating a history of these disorders was in VA treatment records dated 2004 to 2008, over 40 years after his discharge from service.  

Moreover, there is no persuasive medical nexus evidence of record indicating that the Veteran's pulmonary embolism, or the underlying diseases of hypertension, diabetes, and renal disease, that caused the Veteran's death were in any way related to his service in the military.  The Board acknowledges the opinion of Dr. A.M.D., stating that the Veteran's in-service injuries contributed to his morbidities; however, the medical evidence of record, including the Veteran's service treatment records and the April 2008 VA examination, provided to the Veteran before his death, clearly demonstrate that the 1944 stabbing and subsequent laparotomy did not involve the Veteran's kidneys.  Likewise, Dr. A.M.D. did not provide a rationale for his opinion or provide any objective evidence in support of his finding.  See Wood at 192 (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of the veteran's disorder).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the April 2008 VA examination report and July 2011 medical opinion must be given great probative weight because the opinions were based on a review of the entire record and are consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The appellant's contentions have been considered carefully, but have been outweighed by the medical evidence of record showing that the Veteran's cause of death cannot be attributed to his active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the appellant's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


